Title: From George Washington to Tench Tilghman, 7 January 1786
From: Washington, George
To: Tilghman, Tench



Dear Sir,
Mount Vernon Jany 7th 1786

Your favor of the 30th Ulto did not reach me until last night. Except it is by chance, letters by the Stage never get to my hands so quickly as they do by the Post; nor so safely, because I send regularly every post day to the Office in Alexandria, whilst those by the Stage getting into private hands await accidental conveyances from that place. I mention this circumstance as a reply might have been expected from me sooner.
As it is convenient and indeed essential to me to have the use of my unfinished room as soon as may be, I agree to Mr Rawlins’s terms (as stated in your letter) in all their parts; not but that I am convinced from what I know of the business (being once part owner of as accomplished a workman as ever came to

this Country, in that way, and the manner of its execution) that Mr Rawlins has imposed upon Mr Gough and now avails himself of the scarcity of Artisans in his profession, to extort high terms from me. Most of this work is cast, and is as quickly done as lead is run into a mould. But rather than encounter further delay—perhaps a disappointment—or ask the favor of a stranger to engage an undertaker to cross the Atlantic, who might be troublesome to me thereafter, I submit to this imposition as the lesser evil.
As Mr Rawlins is a stranger to me, and one, of whose character I have not the smallest knowledge; and as I have had some reason to remember an old adage—that one of the bad paymasters is him that pays beforehand—I persuade myself that you will be satisfied I shall run no risk in advancing him money to the amount of £50 in the course of the Winter, ’ere it is done. And as you are so obliging as to offer to do this, your drafts on me for such advances as you make him, shall be punctually paid.
When the agreement is specifically entered into, and bound, be so good as to request Mr Rawlins to point out the preparative steps for me, that no delays may follow his arrival. I shall rely more upon your friendship & goodness, than upon any apology I could make, for an excuse for the trouble this business has already given you, and is likely to give, before its final accomplishment; and can only assure you that with unfeigned esteem & affection I am Dear Sir Yr most obedt Hble Servt

Go: Washington


P.S. I send this letter to Alexaa to take the chance of a private conveyance, but it is probable the Post will offer the first. G.W.

